Case 1:20-cv-04601-AMD-PK Document 21 Filed 12/14/20 Page 1 of 1 PageID #: 145




                                                                   *Rec. in p drive12/14/20 rg




                                                  Clerk’s Office
                                                  Filed Date:

                                                  12/13/2020 at 10:52 am (by email)- LH

                                                  U.S. DISTRICT COURT
                                                  EASTERN DISTRICT OF NEW YORK
                                                  BROOKLYN OFFICE
